

115 HR 2919 IH: Preserving Teacher Loan Forgiveness for Military Spouses Act of 2017
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2919IN THE HOUSE OF REPRESENTATIVESJune 15, 2017Mr. Chabot (for himself, Ms. Stefanik, Ms. Sewell of Alabama, Mr. Garamendi, Mr. Moulton, Mr. Takano, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to provide that an individual may remain eligible to participate in the teacher loan forgiveness program under title IV of such Act if the individual’s period of consecutive years of employment as a full-time teacher is interrupted because the individual is the spouse of a member of the Armed Forces who is relocated during the school year pursuant to military orders for a permanent change of duty station, and for other purposes. 
1.Short titleThis Act may be cited as the Preserving Teacher Loan Forgiveness for Military Spouses Act of 2017. 2.Continuing eligibility to participate in student loan forgiveness or loan cancellation program for teachers whose period of consecutive employment is interrupted because of military orders requiring spouse to relocate to new residence (a)Continuing Eligibility (1)Part B LoansSection 428J(g) of the Higher Education Act of 1965 (20 U.S.C. 1078–10(g)) is amended by adding at the end the following new paragraph: 
 
(4)Continuing eligibility for certain military spouses 
(A)In generalNotwithstanding paragraph (1) of subsection (b), an individual who is employed as a full-time teacher for 5 complete years which are not consecutive years may be eligible for loan forgiveness pursuant to such subsection if the individual was a qualified military spouse with respect to any year during which the individual was not employed as a full-time teacher. (B)Qualified military spouse definedIn this paragraph, the term qualified military spouse means, with respect to a year, an individual who— 
(i)during the previous year, served as a teacher in a school or location meeting the requirements of subparagraph (A) of subsection (b)(1) and met the requirements of subparagraph (B) of subsection (b)(1); (ii)is the spouse of a member of the Armed Forces who is relocated during the year pursuant to military orders for a permanent change of duty station; 
(iii)did not serve as a teacher in a school or location meeting the requirements of subparagraph (A) of subsection (b)(1) during the year or any portion of the year because the individual accompanied the spouse to a new residence as a result of such military orders; and (iv)during the following year, resumed service as a teacher in a school or location meeting the requirements of subparagraph (A) of subsection (b)(1) and met the requirements of subparagraph (B) of subsection (b)(1). 
(C)Reports to CongressNot later than 90 days after the end of the second academic year during which this paragraph is in effect, and every 2 years thereafter, the Secretary shall submit to Congress a report describing the number of individuals who, as a result of this paragraph, remained eligible for loan forgiveness pursuant to subsection (b) during the 2 most recent academic years.. (2)Part D LoansSection 460(g) of the Higher Education Act of 1965 (20 U.S.C. 1087j(g)) is amended by adding at the end the following new paragraph: 
 
(4)Continuing eligibility for certain military spouses 
(A)In generalNotwithstanding paragraph (1) of subsection (b), an individual who is employed as a full-time teacher for 5 complete years which are not consecutive years may be eligible for loan cancellation pursuant to such subsection if the individual was a qualified military spouse with respect to any year during which the individual was not employed as a full-time teacher. (B)Qualified military spouse definedIn this paragraph, the term qualified military spouse means, with respect to a year, an individual who— 
(i)during the previous year, served as a teacher in a school or location meeting the requirements of subparagraph (A) of subsection (b)(1) and met the requirements of subparagraph (B) of subsection (b)(1); (ii)is the spouse of a member of the Armed Forces who is relocated during the year pursuant to military orders for a permanent change of duty station; 
(iii)did not serve as a teacher in a school or location meeting the requirements of subparagraph (A) of subsection (b)(1) during the year or any portion of the year because the individual accompanied the spouse to a new residence as a result of such military orders; and (iv)during the following year, resumed service as a teacher in a school or location meeting the requirements of subparagraph (A) of subsection (b)(1) and met the requirements of subparagraph (B) of subsection (b)(1). 
(C)Reports to CongressNot later than 90 days after the end of the second academic year during which this paragraph is in effect, and every 2 years thereafter, the Secretary shall submit to Congress a report describing the number of individuals who, as a result of this paragraph, remained eligible for loan cancellation pursuant to subsection (b) during the 2 most recent academic years.. (b)Effective dateThe amendments made by subsection (a) shall apply with respect to individuals who first become employed as full-time teachers on or after the date of the enactment of this Act. 
